UNETED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

~against- 19-cr-827 (JSR)
YENDOUKOA LAMBONT, TEMPORARY BAIL ORDER
Defendant.

 

 

 

JED S. RAKOFF, U.S5.D.d.

Mr. Yendoukoa Lamboni’s bail condition restricting his travel
to the Southern and Eastern Districts of New York and the District
of Maryland is temporarily modified to permit him to travel from
the District of Maryland to the Middle District of Pennsylvania
from June 12 to June 13, 2021 to attend his niece’s dance recital.
Mr. Lamboni will provide his travel itinerary to his Pretrial

Officer in advance of his travel.

 

SO ORDERED.
Dated: New York, NY C0 0 fLy
¢
May o 5 , £021 JED S. RAKOFF, U.S.D.J.

 
